    Case: 1:19-cv-04732 Document #: 56 Filed: 12/18/19 Page 1 of 1 PageID #:531




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

                                          )
               Ricardo Pittman, Jr.       )                   Case No: 19 C 4732
                                          )
               v.                         )                   Judge: Harry D. Leinenweber
                                          )
               Viamonte Investments Group, LLC et al)
                                          )

                                              ORDER

Status hearing and motion hearing held. Defendants’ Motions to Dismiss [23], [25], [34], [38]
are granted. Plaintiff’s Motion for Leave to File Supplemental Brief [52] is denied. With respect
to Defendants Perretta, Ruiz, Richmond, and Williams, Plaintiff does not state a claim.
Defendants Perretta, Richmond, Ruiz, and Williams are corporate officers immunized from
corporate liabilities and debts under Illinois law unless the officers “actively participate” in
tortious conduct. People ex rel. Madigan v. Tang, 805 N.E. 2d 243, 250 (Ill. App. Ct. 2004).
Because Pittman has alleged that Perrett, Richmond, Williams, and Ruiz acted within the scope
of their employment, he has not stated a claim. Further, Plaintiff has not alleged sufficient facts
to show that Defendant Viamonte is a state actor. Thus, his federal civil rights claim against
Defendant Viamonte must be dismissed. Because there are no remaining federal claims against
Viamonte, the Court cannot exercise supplemental jurisdiction over Pittman’s breach of contract
claim, and no independent subject matter jurisdiction exists. Finally, Pittman’s claims against
Defendant Nicor Gas are dismissed because Pittman has not pleaded facts sufficient to establish
that Nicor is a state actor. His claims against Nicor Gas must also be dismissed. Similarly, there
exists no independent basis for jurisdiction over Plaintiff’s state law claims once the federal
claims are dismissed; accordingly, Plaintiff’s state law claims are dismissed. There being no
further claims outstanding and no set of facts that allow for a plausible claim of relief against the
Defendants, Plaintiff’s Amended Complaint [39] is dismissed with prejudice.


(T: 00:10)
Date: 12/18/19                                                /s/ Judge Harry D. Leinenweber
